                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DARIEN HOUSER,
                                              ) Civil Action No. 2: 16-cv-1039
                                              )
           Plaintiff,
                                              )
                                              ) Chief United States Magistrate Judge
 v.
                                              ) Cynthia Reed Eddy
                                              )
 C/O WIDENOR, SGT. DEMASKE,
                                              )
 SGT. GEORGE, LT. SANTOYA,
                                              )
 LT. McCLURE, and LT. WILLIAMS,
                                              )
                                              )
           Defendants.
                                              )



                                          ORDER

      AND NOW, this 26th day of March, 2019, in accordance with the foregoing

Memorandum Opinion, it is hereby ORDERED, ADJUDGED, AND DECREED that

Defendants’ Motion for Summary Judgment is GRANTED.

      The Clerk of Court shall mark this case closed.



                                                   s/Cynthia Reed Eddy
                                                   Cynthia Reed Eddy
                                                   Chief United States Magistrate Judge



cc:   DARIEN HOUSER
      GL-7509
      SCI Greene
      175 Progress Drive
      Waynesburg, PA 15370
      (via U.S. First Class Mail)

      John P. Senich , Jr.
      PA Office of Attorney General
      (via ECF electronic notification)


                                              1
